     Case 2:19-cv-08010-MWF-ADS Document 15 Filed 07/17/20 Page 1 of 2 Page ID #:100



 1

 2

 3

 4

 5

 6

 7

8                                UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11     JOSE SOTO,                                   Case No. 2:19-08010 MWF (ADS)

12                                Petitioner,       ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION OF UNITED
13                                v.                STATES MAGISTRATE JUDGE AND
                                                    DISMISSING CASE
14     J. LIZARRAGA, Warden,

15                                Respondent.

16

17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18     Motion to Dismiss, Petitioner’s Opposition, and all related filings, along with the Report

19     and Recommendation of the assigned United States Magistrate Judge dated March 17,

20     2020 [Dkt. No. 13], and Petitioner’s Objections to Report and Recommendation [Dkt.

21     No. 14]. Further, the Court has engaged in a de novo review of those portions of the

22     Report and Recommendation to which objections have been made.

23           Accordingly, IT IS HEREBY ORDERED:

24           1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.
     Case 2:19-cv-08010-MWF-ADS Document 15 Filed 07/17/20 Page 2 of 2 Page ID #:101



 1                No. 13] is accepted;

 2          2.    The Motion to Dismiss is granted and the Petition is dismissed with

 3                prejudice; and

 4          3.    Judgment is to be entered accordingly.

 5

 6     DATED: July 17, 2020              ____________________________________
                                         MICHAEL W. FITZGERALD
 7                                       United States District Judge

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               2
